     Case 3:15-cv-01414-DMS-BGS Document 111 Filed 02/03/21 PageID.1499 Page 1 of 3




1                IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF CALIFORNIA
2
      UNITED STATES OF AMERICA,          )
3                                        )
               Plaintiff,                )
4                                        )
               v.                        )
5                                        ) Case No. 15-cv-1414-DMS-BGS
                                         )
6     GREGORY A. GOODRICH, individually )
      and d/b/a WEST COAST               )
7     RAINGUTTERS; WEST COAST            )
      RAINGUTTERS, INC.; and W.C.        )
8     RAINGUTTERS, INC.,                 )
                                         )
9              Defendants.               )
      __________________________________ )
10
               ORDER GRANTING THE UNITED STATES’ MOTION
11         TO IMPOSE COMPLIANCE AND REPORTING OBLIGATIONS
                     FOR AN ADDITIONAL SIX MONTHS
12
            The Court has considered the United States’ request to impose the
13
      “Additional Terms” in the Court’s Orders of January 13, 2017; July 21, 2017;
14
      February 21, 2018; October 15, 2018; September 25, 2019, and April 27, 2020, for
15
      an additional six months. These terms imposed certain compliance and reporting
16
      requirements on defendant Gregory Goodrich. Based on the motion and the record
17
      before the Court, the request is GRANTED. More specifically, in addition to the
18
      terms of the permanent injunction, Mr. Goodrich is ORDERED to continue to
19
      adhere to the following requirements:
20

21
                                          1                                15cv1414
22
     Case 3:15-cv-01414-DMS-BGS Document 111 Filed 02/03/21 PageID.1500 Page 2 of 3




1                 a)     Before Mr. Goodrich pays himself, his wife, or any other

2           employee (whether weekly, twice a month, or on any other schedule), and

3           before he takes any other distributions from the business, or pays personal

4           expenses to third parties from the business, he must pay the associated

5           federal employment taxes first—and if he cannot afford to do so, he must

6           refrain from making the payment or allowing anyone else to do so, whether

7           by paper check, electronic transfer, or other means; and

8                 b)     on or before the 15th and the last day of every month, i.e., two

9           times a month, Mr. Goodrich must provide the Department of Justice

10          attorney assigned to the matter (currently the undersigned counsel E.

11          Carmen Ramirez) and the IRS Revenue Officer assigned to the matter

12          (currently Nelli Ayrapetyan) documentation from his payroll services

13          provider showing the amounts owed in federal employment taxes, and an

14          account statement printed from the internet or other documentation from his

15          business’s bank or credit union account showing what tax or other payments

16          have been made through the account; and

17                c)     on or before the last day of every month, Mr. Goodrich must

18          file a status report to the Court, on the public docket, attesting, under

19          penalties of perjury, to the aggregate amount he has paid his employees

20

21
                                            2                                   15cv1414
22
     Case 3:15-cv-01414-DMS-BGS Document 111 Filed 02/03/21 PageID.1501 Page 3 of 3




1           (including his wife and himself), the amount he owes in employment taxes

2           on that compensation, and the amount in taxes he has paid.

3           These terms shall remain in place for at least an additional six months

4     beyond the date of this Order. The United States shall submit a status report within

5     six months opining on whether the terms should be lifted or otherwise modified.

6           IT IS SO ORDERED.

7
      Dated: February 3, 2021
8

9

10

11

12

13

14

15

16

17

18

19

20

21
                                           3                                 15cv1414
22
